                                         IN THE UNITED STATES DISTRICT COURT
                                    FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                                                 CHARLOTTE DIVISION
                                         CIVIL ACTION NO. 3:19-CV-029-FDW-DCK

                MARTHA P. CARBONARO and                            )
                JAMESON D. STORM, on behalf of                     )
                themselves and others similarly situated,          )
                                                                   )
                                       Plaintiffs,                 )
                                                                   )
                        v.                                         )    ORDER
                                                                   )
                ALLURA USA LLC, PLYCEM USA, LLC                    )
                d/b/a ALLURA, PLYCEM USA, INC.,                    )
                ELEMENTIA USA, INC., and                           )
                ELEMENTIA, S.A.B. DE C.V.,                         )
                                                                   )
                                       Defendants.                 )
                                                                   )

                             THIS MATTER IS BEFORE THE COURT on the “Motion For Admission Pro Hac

               Vice and Affidavit” (Document No. 24) filed by Ashley K Brathwaite, concerning Anthony Vale

               on April 1, 2019. Anthony Vale seeks to appear as counsel pro hac vice for Defendants. Upon

               review and consideration of the motion, which was accompanied by submission of the necessary

               fee and information, the Court will grant the motion.

                             IT IS, THEREFORE, ORDERED that in accordance with Local Rule 83.1, the “Motion

               For Admission Pro Hac Vice and Affidavit” (Document No. 24) is GRANTED. Anthony Vale is

               hereby admitted pro hac vice to represent Defendants.

                             SO ORDERED.


Signed: April 1, 2019
